Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured” in claims 27, 30 and 31.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the oil collecting chamber".  There is insufficient antecedent basis for this limitation in the claim.
Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	

 
Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17, 18, 26 and 30 is/are rejected under 35 U.S.C.102(a)(1) as being anticipated by Jegebris et al. ‘810.
Applicants effective filing date is 04 October 2018. The applied reference was published 23 August 2018, prior to applicant’s effective filing date. Therefore, the reference qualifies under 35 USC 102(a)(1) as prior art. 
The examiner takes Official Notice that any claimed subject matter that is not specifically addressed in the rejection of the claims is old and well known to those of ordinary skill in this art. See MPEP 2144.03
Regarding claim 17, Jegebris shows (references to the patent are in parenthesis, please refer to the attached marked up drawing): 
An electric drive (fig 3) for driving a motor vehicle, comprising: a housing assembly (32, 36, 38); an electric machine (14) with a motor shaft (54) in the form of a hollow shaft which is rotatably drivable about an axis of rotation (28) by the electric machine; a planetary gearing (16) with a sun gear (sun 1), a ring gear (ring 1), a 

Regarding claim 26, the stator 50 is fixedly connected to an inner surface of the motor-side jacket portion and the rotor is fixed to the hollow shaft 54. 
Regarding claim 30, differential 18 is shown, where the differential cage is connected to “carrier 2” in the marked-up drawing. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jegebris et al. ‘810.
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
The examiner takes Official Notice that any claimed subject matter that is not specifically addressed in the rejection of the claims is old and well known to those of ordinary skill in this art. See MPEP 2144.03

Regarding claim 24, Jegebris shows in the marked up drawing a sleeve portion (“sleeve portion” in the drawing) supporting a shaft bearing (“shaft bearing” in the drawing) for the hollow shaft, as well as a bearing seat (“bearing seat” in the drawing) for supporting a carrier bearing (“carrier bearing” in the drawing). However, the bearing seat supports the outer race of the carrier bearing instead of the claimed inner race. It would have been obvious to one of ordinary skill in this art to modify the bearing seat such that it supported the inner race instead of the outer race since it’s just a design choice with no impact on the functionality of the Jegebris drive. Further, there would be no unexpected results from such a change nor would it require undue experimentation to make a change like that. 
Regarding claim 27, Jegebris is silent on the type of electric machine 14 he is using. It would have been obvious to one of ordinary skill in this art to use any kind of suitable electric machine that would meet the needs of the designer, including an asynchronous type, since they are old and well known in the art and it would have been obvious to try such a motor in the Jegebris drive. Further, no unexpected results would . 
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jegebris .et al, ‘810 as applied to claim 17 above, and further in view of the article “Chelsea Products’ Wet Spline technology addresses spline fretting in…” from Trailer Body Builders. 
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
The examiner takes Official Notice that any claimed subject matter that is not specifically addressed in the rejection of the claims is old and well known to those of ordinary skill in this art. See MPEP 2144.03
Regarding claim 29, Jegebris is silent on the connection between the sun gear (“sun 1” in the drawing) and the hollow shaft, however, the use of splines to connect a gear to a shaft is old and well known in the art as is the fact that lubricant can flow therethrough in the gaps between the splines in order to prevent fretting corrosion as shown by the article from “Trailer Body Builders”. It would have been obvious to one of ordinary skill in this art to connect the sun gear of Jegebris to the hollow shaft via splines and to allow lubricant to flow therethrough since the prevention of fretting corrosion by the use of continuous flow liquid lubricant is an old and well known and thus obvious to try in the Jegebris drive. The use of splines and the continuous flow of . 
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jegebris et al. ‘810 as applied to claim 17 above, and further in view of Hatch et al. ‘848.
	The level of ordinary skill in this art is deemed to be a masters level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
The examiner takes Official Notice that any claimed subject matter that is not specifically addressed in the rejection of the claims is old and well known to those of ordinary skill in this art. See MPEP 2144.03
Jegebris shows cascaded planetary gearing units 16 thus does not show the recited double planetary gear arrangement. 
Hatch shows a double planetary gear arrangement in figure 3, with an electric motor drive as well, to sun gear 132. The double planetary gear 116 comprises two gears 134 and 140 of different diameters and having opposite hand tooth helixes for the express purpose of negating axial forces in the gearing. 
It would have been obvious to one of ordinary skill in this art to replace the cascaded planetary gearing of Jegebris with the double planet pinion gearing of Hatch since the Hatch design has higher efficiency and reduced bearing wear and thus shows . 
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jegebris et al. ‘810 as applied to claim 17 above and further in view of CN ‘812.
	The level of ordinary skill in this art is deemed to be a masters level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
The examiner takes Official Notice that any claimed subject matter that is not specifically addressed in the rejection of the claims is old and well known to those of ordinary skill in this art. See MPEP 2144.03
Jegebris doesn’t show an axial bolt holding either of his ring gears for planetary gear set 16 to the housing. 
CN ‘812 shows a ring gear 9 held fast against a housing 1 by countersunk bolts (not labeled, but plainly apparent from figure 1). The gear 9 meets the definition of a ring gear because it is in the shape of a ring with internal teeth. 
It would have been obvious to one of ordinary skill in this art to secure the ring gears of Jegebris by any known means available or practical, including axially extending bolts that are countersunk into the gear because this is an old and well-known technique and thus obvious to try. Further, using bolts to secure the ring gears of Jegebris would not require undue experimentation nor would it have unexpected results. 

Allowable Subject Matter
Claims 19, 21, 22, 25, 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Regarding claim 19, it would not have been obvious to one of ordinary skill in this art to extend the gearing-side jacket portion beyond an engagement plane of a sun gear of the planetary gearing because there is no reason to do so in Jegebris. 
Regarding claim 21, it would not have been obvious to one of ordinary skill in this art to modify Jegebris such that the intermediate housing had an oil collecting chamber in the upper half thereof that partially overlapped the planet gears because there is no motivation to do so in the prior art. 
Regarding claim 22, it would not have been obvious to one of ordinary skill in this art to modify Jegebris such that the second housing part had an intermediate chamber located above a sump of the gearing chamber since there is no suggestion in the prior art to do so. 
Regarding claim 23, it would not have been obvious to one of ordinary skill in this art to modify Jegebris such that the planet carrier (“carrier 2” in the marked-up drawing) was fixedly connected to the carrier of the differential because it would require deleting 
Regarding claim 25, it would not have been obvious to one of ordinary skill in this art to modify Jegebris such that a motor-side fluid channel were provided that connects an oil collecting chamber with a sleeve extending from the first housing part for lubricating an intermediate shaft bearing. 
Regarding claim 28, Jegris doesn’t show a conical inner face for his hollow shaft 54 and it would not have been obvious to one of ordinary skill in this art to modify Jegris to make his have this feature since there is no motivation to do so. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 30 March 2021 have been considered by the examiner. 
	The examiner has considered the file histories and office actions of the corresponding foreign applications for this application. 
	The Written Opinion of the ISA filed 30 March 2021 has been considered by the examiner. The rejection of the claims therein for lack of inventive step does not meet the requirements of 35 USC 103 since the examiner in that application is engaging in hindsight and other errors of logic in his rejection thereof. 
	The examiner has chosen not to request a PLUS search in this application because in his over three decades of experience searching the same prior art at the Patent Office, they have never produced a piece of prior art that could be used in a rejection of the claims. The mechanical and vehicle control arts are well developed and 
None of the references cited by the examiner show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Dirk Wright/
Primary Examiner
Art Unit 3656



Friday, February 4, 2022